FILED
                            NOT FOR PUBLICATION                             MAR 28 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EDIS GLORIBEL ORELLANA-LARA,                     No. 12-73221

              Petitioner,                        Agency No. A094-798-432

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 17, 2016
                            San Francisco, California

Before: NOONAN, GOULD, and FRIEDLAND, Circuit Judges.

      Edis Gloribel Orellana-Lara, a citizen and native of El Salvador, applied for

asylum after she was arrested entering the United States without authorization at

the U.S.-Mexico border in Texas. Orellana-Lara contends that she suffered past

persecution and had a well-founded fear of future persecution because of her

membership in a particular social group. See 8 U.S.C. § 1158 (describing


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
eligibility for asylum); 8 U.S.C. § 1101(a)(42) (defining “refugee”). Orellana-Lara

defined her particular social group as “young women in El Salvador who have

been solicited by gangs.” The IJ denied her claim for asylum, and the BIA

dismissed her appeal.

      In rejecting Orellana-Lara’s claim, the BIA first stated that “Salvadoran

youth who have resisted gang membership based on their own personal, moral, or

religious opposition to gang values and activities do not constitute a particular

social group.” Having excised gang opposition from Orellana-Lara’s proposed

social group, the BIA then declined to consider whether “women” or “young

women” was a protected group because Orellana-Lara had not shown that her

attacks bore a “nexus” to her gender.

      We need not decide whether the BIA correctly determined that Orellana-

Lara’s attacks were not on account of her gender. We have recently held that

“persons taking concrete steps to oppose gang membership and gang authority”

may constitute a particular social group. Pirir-Boc v. Holder, 750 F.3d 1077, 1084

(9th Cir. 2014) (remanding for BIA to address this question); see also Henriquez-

Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc). The BIA has also

recently determined that “Honduran youth who have been actively recruited by

gangs but who have refused to join because they oppose the gangs” could


                                           2
constitute a particular social group. Matter of M-E-V-G-, 26 I. & N. Dec. 227, 228,

252–53 (B.I.A. 2014) (remanding for IJ to address this question). These cases

show that the BIA should not have disregarded Orellana-Lara’s opposition to gang

membership and limited Orellana-Lara’s proposed social group to just “‘women’

or ‘young women.’”

      Considering the social group Orellana-Lara proposed, “young women in El

Salvador who have been solicited by gangs,” we conclude that the record compels

a finding that Orellana-Lara was persecuted on account of her membership in this

group. The IJ found that Orellana-Lara was initially approached by four members

of the Mara Salvatrucha gang who asked her to join.1 Orellana-Lara then faced a

series of threatening or violent encounters with some of the same gang members,

and the IJ found that “she was persecuted nearly every week by these same

individuals, wanting her to join the gang.” This evidence establishes that Orellana-

Lara was persecuted on account of her membership in the social group that she had

proposed.

      As in Pirir-Boc, the record evidence is not sufficient for us to determine

whether Orellana-Lara’s proposed social group meets “the revised standard” set



      1
           The IJ found that Orellana-Lara was “entirely credible and worthy of
belief.”

                                           3
forth by the BIA in decisions such as M-E-V-G-, supra, and Matter of W-G-R-, 26

I. & N. Dec. 208 (B.I.A. 2014). See Pirir-Boc, 750 F.3d at 1084. We grant

Orellana-Lara’s petition for review and remand to the BIA to reconsider Orellana-

Lara’s application for asylum in light of the cases cited above and any other recent

case law that bears on the question whether “young women in El Salvador who

have been solicited by gangs” constitutes a particular social group for asylum

purposes.

      PETITION GRANTED and REMANDED.




                                          4